Case: 12-15533   Date Filed: 07/16/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        __________________________

                               No. 12-15533
                           Non-Argument Calendar
                        __________________________

                     D.C. Docket No. 1:12-cv-21680-RSR

GIGLIO SUB S.N.C., an Italian General Partnership,
FRANCESCO ONIDA, an individual,

                                                            Plaintiffs-Appellants,

                                    versus

CARNIVAL CORPORATION, a Florida foreign corporation
a.k.a. Carnival Cruise Lines,
CARNIVAL PLC,
COSTA CRUISE LINES, INC., a Florida corporation,
COSTA CROCIERE S.P.A. COMPANY,
JOHN DOES, et al.,

                                                          Defendants-Appellees.
                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                       __________________________
                                (July 16, 2013)


Before CARNES, BARKETT, and COX, Circuit Judges.

PER CURIAM:
                Case: 12-15533        Date Filed: 07/16/2013       Page: 2 of 4




       An Italian citizen and an Italian business, on behalf of other Italian citizens

and businesses, filed suit in the Southern District of Florida for damages suffered

in Italy as a result of an Italian cruise ship that ran aground off the coast of Italy.

The district court dismissed the case on forum non conveniens grounds. After

review, we affirm.

       Giglio Sub S.N.C. and Franscesco Onida (collectively, the Plaintiffs)

challenge on appeal the district court’s dismissal of their case on forum non

conveniens grounds. Specifically, the Plaintiffs contend that the district court erred

by: (1) granting the Defendants’ motion to dismiss; (2) denying the Plaintiffs’

request to strike evidence in the Defendants’ reply memorandum or, in the

alternative, granting them leave to file a surreply; and (3) considering the

Defendants’ allegedly defective declarations.1




       1
           The Plaintiffs further contend that the magistrate judge erred in granting the
“Defendants’ motion to limit Plaintiffs’ requests for production of documents.” (Appellants’ Br.
at 53.) But the magistrate judge never granted a motion to limit Plaintiffs’ requests for
production of documents. (See Dkt. 50 at 2 (“And any issues arising from requests for
production or interrogatories shall be addressed by the Court in the normal course under Rule
37.”).) The Plaintiffs also argue that the magistrate judge “improperly interfered with Plaintiffs’
ability to depose James Hunn.” (Appellants’ Br. at 56.) We do not consider this argument
because the Plaintiffs do not cite any authority to support it and raise it only in passing. See
Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012) (“A passing
reference to an issue in a brief is not enough, and the failure to make arguments and cite
authorities in support of an issue waives it.”).
                                                 2
              Case: 12-15533     Date Filed: 07/16/2013    Page: 3 of 4


      We review each of the challenged rulings under an abuse-of-discretion

standard. See Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1276 (11th Cir.

2008) (reviewing evidentiary rulings for an abuse of discretion); Membreño v.

Costa Crociere S.P.A., 425 F.3d 932, 935–36 (11th Cir. 2005) (reviewing a

dismissal based on forum non conveniens for an abuse of discretion). The abuse-

of-discretion standard of review is “extremely limited and highly deferential,” In re

Clerici, 481 F.3d 1324, 1331 (11th Cir. 2007), and we will affirm the district

court’s decision “unless we find that the district court has made a clear error of

judgment, or has applied the wrong legal standard,” United States v. Frazier, 387

F.3d 1244, 1259 (11th Cir. 2004) (en banc).

      After reviewing the briefs and the district court’s opinion, we conclude that

the Plaintiffs have failed to demonstrate that the district court abused its discretion

on any of the challenged rulings.

      The court, in a thorough and well-reasoned order, carefully considered

whether the case should be dismissed on forum non conveniens grounds. (Dkt.

73.) The court correctly concluded that Italy is an adequate and available forum,

(id. at 14–24,) weighed the relative advantages and disadvantages of Italy and the

United States, (id. at 25–40,) and balanced the relevant interest factors, (id.) The

court did not, as the Plaintiffs argue, ignore important evidence or unreasonably


                                          3
              Case: 12-15533     Date Filed: 07/16/2013   Page: 4 of 4


balance the public- and private-interest factors. Nor did the court improperly place

the burden of persuasion on the Plaintiffs. The court required the Defendants to

establish that Italy is the more convenient forum. (Id. at 14.) And it appropriately

required the Plaintiffs to prove that substantial delay occurs in the Italian court

system. See Leon v. Millon Air, Inc., 251 F.3d 1305, 1312 (11th Cir. 2001) (noting

that the party challenging the alternate forum’s legal system on the basis of delay

or corruption must “substantiate[] his allegations of serious corruption or delay”).

      For these reasons, we find that the court did not abuse its discretion in

granting the Defendants’ motion to dismiss on forum non conveniens grounds. See

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257, 102 S. Ct. 252, 266 (1981)

(“[W]here the court has considered all relevant public and private interest factors,

and where its balancing of these factors is reasonable, its decision deserves

substantial deference.”).

      In the same order, the court also addressed whether it should strike the

Defendants’ evidence in their reply motion, allow Plaintiffs to file a surreply, and

consider the Defendants’ allegedly defective declarations. (Dkt. 73 at 3–13.) Our

review of the court’s order reveals neither clear error of judgment nor application

of the wrong legal standard. We find no abuse of discretion.

      AFFIRMED.


                                          4